United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-3062                                                 September Term, 2021
                                                                    1:03-cr-00234-JDB-DAR-1
                                                       Filed On: June 1, 2022
United States of America,

              Appellee

       v.

James W. Edwards,

              Appellant


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Katsas, Rao, and Walker, Circuit Judges

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia. The court has determined that the issues presented
occasion no need for an opinion. See D.C. Cir. Rule 36. Upon consideration of the
foregoing; the motion for appointment of counsel; the court’s order to show cause filed
January 4, 2022 and the response thereto; the motion to vacate the conviction, the
opposition thereto, and the reply, it is

       ORDERED that the order to show cause be discharged. It is

       FURTHER ORDERED that the motion for appointment of counsel be denied. It
is

       FURTHER ORDERED that the motion to vacate the conviction be denied.
Appellant alleges in that motion that his conviction is unlawful. However, to bring such
a challenge, a litigant “must file a motion under 28 U.S.C. § 2255 in ‘the court which
imposed the sentence to vacate, set aside or correct the sentence.’” Day v. Trump,
860 F.3d 686, 691 (D.C. Cir. 2017) (quoting 28 U.S.C. § 2255(a)). Although the
“savings clause of § 2255 provides that if the ‘remedy by motion is inadequate or
ineffective to test the legality of his detention,’ the prisoner may utilize [28 U.S.C.]
§ 2241 to collaterally attack the legality of his conviction or sentence,” In re Smith, 285
F.3d 6, 8 (D.C. Cir. 2002) (quoting 28 U.S.C. § 2255(e)), appellant has not
demonstrated his remedy was “inadequate or ineffective.” Moreover, the appropriate
                 United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-3062                                                 September Term, 2021

forum for a habeas petition under § 2241 is the district in which appellant is confined,
which is the Southern District of West Virginia. See id.; Chatman-Bey v. Thornburgh,
864 F.2d 804, 806 n. 1 (D.C. Cir.1988) (en banc). It is

        FURTHER ORDERED AND ADJUDGED that the district court’s July 22, 2021
order denying appellant’s motion for compassionate release be affirmed. Appellant
requested compassionate release under 18 U.S.C. § 3582(c)(1)(A), which, in relevant
part, allows a court to reduce a defendant’s sentence if it determines, after considering
the applicable 18 U.S.C. § 3553(a) factors, that extraordinary and compelling reasons
warrant release. Appellant argues that he demonstrated extraordinary and compelling
reasons for his release based on his medical issues, COVID-19 risks, and family
obligations. Appellant also asserts that his past criminal history is outweighed by the
other § 3553(a) factors because he has completed vocational training, release
preparation programs, and other rehabilitation efforts.

       The district court did not abuse its discretion in concluding that appellant had
demonstrated neither extraordinary and compelling reasons nor that the § 3553(a)
factors weighed in favor of release. See United States v. Long, 997 F.3d 342, 352
(D.C. Cir. 2021). Specifically, the district court acted within its discretion in determining
that appellant failed to demonstrate that his risk of complications or death from COVID-
19 constituted an extraordinary and compelling reason warranting compassionate
release. Likewise, the district court properly analyzed the relevant § 3553(a) factors
and did not abuse its discretion in concluding that, on balance, they weighed against
compassionate release, particularly given the record evidence regarding appellant’s
criminal history and several disciplinary infractions.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                        Per Curiam




                                           Page 2